DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 13th, 2021 is acknowledged.
Claims 17-19 & 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13th, 2021.

Claim Interpretation
Regarding the term “reflective”, while Applicant may regard the terms retroreflective and reflective as interchangeable [PGPub, 0031], they have differing meanings in the art, such that retroreflectors operate over wide angles of incidence. Reflection of light can reflect a number of different wavelengths of light including ultraviolet and/or infrared/heat reflection, such that an expandable metal lath with a dull side or coated side would read directly on a broad interpretation of claim 1, for instance the aluminum foil splatter screen as set forth in U.S. Patent No. 2011/0127282 A1, or a metallic slit interlining as demonstrated by GB 1309446 A and/or U.S. Pub. No. 2006/0135019 A1 in view of GB 2175026 A (or vice-versa).
While the Examiner will not be wading into the potential broadness of claim 1 during this examination as to expedite prosecution and not prolong examination, it is recommended that Applicant consider using the term retroreflective instead of reflective in the preamble.
Regarding claim 4, the “air permeability” as set forth usually has units provided as cm3/s/cm2, cc/s/cm2, or a variation thereon.
Regarding claim 16, the term “optical film” will be interpreted as any film that has an optical characteristic that includes some reflectivity.

Claim Rejections - 35 USC § 112
Claims 3-9 & 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 3-4, the term “the reduction in brightness” does not have sufficient antecedent basis.
Further regarding claims 3-4, while ASTM E810-03 (2013) is disclosed in the claims and specification [PGPub, 0100], it is unclear from the specification which entrance and observation angles were used or if they are specified in ASTM E810-03 (2013) or in any of Applicant’s testing materials. The Examiner would appreciate any clarification in the response.
Regarding claim 5, the second “having an adhesive layer thereon” should be “having the adhesive layer thereon”. Furthermore, it is unclear if “a first reflective brightness and a second reflective brightness” are intended to further define the terms as originally set up in claim 2.
Regarding claims 8-9, the non-reflective regions are not clearly connected to the structure of the reticulated reflective article. Are they related to the non-reflective surface? Are they related to the openings or areas not provided with a reflective material? The Examiner would appreciate any clarification in the response.
Regarding claim 12, the term “the adhesive layer” does not have sufficient antecedent basis. Perhaps the claim was intended as relying on claim 11?
Claims 11 and 13-15 are rejected for being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, & 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (U.S. Patent No. 4,712,868), wherein claims 2, 5, & 14 are evidenced by Feduzi et al. (U.S. Pub. No. 2003/0019009 A1) (hereinafter “Feduzi”), OR in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Ota et al. (JP 2004-184646 A) (hereinafter “Ota”).
Regarding claims 1-2, 5-7, and 11-16, Tung teaches a retroreflective sheet material, useful in many fields such as pavement marking/tape (col. 3, lines 46-47), comprising a retroreflective sheeting comprising a reflective material comprising reflective microspheres (All Figs. [13/16/17]) or prisms (col. 2, lines 3-34) adhesively (All Figs. [18]) adhered to a base sheet (All Figs. [12]), which may be an elastomeric substrate, such as polyurethane (col. 2, lines 38-40), wherein the reflective material/adhesive/base laminate is slit (bridging regions) in a pattern defining a plurality of separable 
In the event that the elastomeric substrate is not expandable as asserted above, Ota teaches a retroreflective material that differentiates from substrates formed for traffic purposes and adapts them to be used in garments which require softness and flexibility [0002-0004], wherein a substrate is an elastic substrate that allows for stretching and bending (and slitting) of the laminate [0010, 0015], which would have inherently allowed for variably expandable area.
Regarding claim 10, the surface of the reflective material also comprises a carrier tape/transfer film/protective film (All Figs. [14/15]).

Claims 3-4 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, optionally in view of Ota, as applied to claims 1-2 above, alone, OR (further) in view of Marecki et al. (U.S. Pub. No. 2006/0103935 A1) (hereinafter “Marecki”) and McKenney et al. (U.S. Pub. No. 6,009,560) (hereinafter “McKenney”), Miyamoto et al. (JP 2002-309416 A) (hereinafter “Miyamoto”), OR Running et al. (U.S. Pub. No. 2015/0168614 A1) (hereinafter “Running”), wherein claim 4 is rejected (even) further in view of Baron et al. (U.S. Pub. No. 2005/0204449 A1) (hereinafter “Baron 2005”), as evidenced by Baron et al. (U.S. Pub. No. 2014/0000004 A1) (hereinafter “Baron 2014”).
Regarding claims 3-4 and 8-9, the pattern is widened 0.5 to 3 times its original width (50%-300%) (col. 3, lines 54-55), which is within the range of the current disclosure [PGPub, 0041], which means it should inherently be within the claimed change in open area/non-reflective area ranges.
Alternatively, Mareck teaches a high visibility garment or trim/tape useable in garments [0002-0003], wherein the reflective material comprises the formation of one or more slits [0028, 0053, 0061] comprising movable valves that (like those of Tung) increase angular spread of reflected light [0073] and also the air permeability of the retroreflective material [0009, 0062], but Mareck does not teach the open area of those slits.
McKenney teaches a perforated reflective trim wherein perforations can range from 1/32” to ¼” and a number of 8 to 36 per sq. in. allowing for a range of 1%~99% coverage, an embodiment comprising a narrower range of 1/8” to 1/6” perforations at 24 per sq. in. allowing for a narrower range of 7-30% coverage (col. 4, lines 1-43).
	OR
Miyamoto teaches a retroreflective material for garments comprising beads adhered to a substrate comprising a mesh [0031-0032], wherein the mesh has an opening ratio close to 100% but is preferably 80% or less [0030].
	OR
Running teaches a retroreflective trim [0002-0005] comprising both perforations formed in both reflective and non-reflective regions [0030-0031], wherein the perforations mostly comprise a very small percentage of 0.5 to 10% of open area [0034-0035], together the perforations and non-retroreflective material comprise non-retroreflective regions which may be for example 50% [0036-0037], wherein the open area of 0.5 to 10% would represent a first expansion before being further stretched.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for standard open areas for perforated reflective trim [McKinney], a 
Further regarding claim 4, Baron 2005 teaches an article of apparel with variable air permeability, in one embodiment created by widening slits/flaps [0172-0176 & Figs. 38D-40], which may be done by stretching/widening/expanding the fabric [0102], wherein the venting apertures create a permability of at least 550 ft3/min/ft2, or even at least 800 ft3/min-ft2 [0072, 0074] which is measured according to the Frazier standard test ASTM D737 [0069], wherein Baron 2011 evidences that 550 ft3/min/ft2 is approximately equivalent to 279 cm3/s/cm2 (cm/s) as measured using the same standard as Baron 2005 [0026].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for a beneficial air permeability range for garment/garment adjacent structures (trims) comprising opening venting slits.

Claims 1-2, 5-7, & 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (U.S. Pub. No. 2014/0349079 A1) (hereinafter “Chandrasekaran”), wherein claims 2, 5, & 14 are evidenced by Feduzi et al. (U.S. Pub. No. 2003/0019009 A1) (hereinafter “Feduzi”), or in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (AU 2011-203099 A1) (hereinafter “Brennan”).
Regarding claims 1-2, 5-7, and 12-16, Chandrasekaran teaches a laminate comprising a reticulated film formed by forming a number of slits defined between a plurality of strands that are separated by expanding tear-slits into a plurality of openings that can increase the breathability/permeability [0007] and are retractable [0042] and adhesively bonded to an extensible carrier [0069], which may be elastic and breathable/permeable film or fabric for forming the retractable (variably expandable) openings [0072-0075], wherein the first structured surface of the reticulated film 
In the event that the laminate does not include an elastic material, Brennan teaches a retroreflective garment or trim/tape for use in work and athletic garments, which is perforated for permeability/breathability (pgs. 2-4), wherein the retroreflective material is perforated and then adhered to a resiliently deformable article, such as a resiliently stretchable fabric wherein the perforations allow for expansion (and contraction) of the article along with the resiliently stretchable substrate (pg. 17, lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the expandable reticulated retroreflective film and elastic carrier as a garment trim/tape. One of ordinary skill in the art would have been motivated to find uses for an elastic reticulated reflective laminate that would have been able to appropriately utilize the retractable openings as a garment trim/tape [Brennan].

Claims 3-4 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Brennan, as applied to claims 1-2 above, alone, OR further in view of McKenney et al. (U.S. Pub. No. 6,009,560) (hereinafter “McKenney”) OR Running et al. (U.S. Pub. No. 2015/0168614 A1) (hereinafter “Running”), wherein claim 4 is rejected even further in view of Smith et al. (U.S. Pub. No. 2009/0019616 A1) (hereinafter “Smith”), as evidenced by Baron et al. (U.S. Pub. No. 2014/0000004 A1) (hereinafter “Baron 2014”).
Regarding claims 3-4 and 8-9, the reticulated structure is formed by stretching from 1.25 to 3 times [0054], which is within the range of the current disclosure [PGPub, 0041], which means it should inherently be within the claimed change in open area/non-reflective area ranges.
Alternatively, McKenney teaches a perforated reflective trim wherein perforations can range from 1/32” to ¼” and a number of 8 to 36 per sq. in. allowing for a range of 1%~99% coverage, an embodiment comprising a narrower range of 1/8” to 1/6” perforations at 24 per sq. in. allowing for a narrower range of 7-30% coverage (col. 4, lines 1-43).
	OR
Running teaches a retroreflective trim [0002-0005] comprising both perforations formed in both reflective and non-reflective regions [0030-0031], wherein the perforations mostly comprise a very small percentage of 0.5 to 10% of open area [0034-0035], together the perforations and non-retroreflective material comprise non-retroreflective regions which may be for example 50% [0036-0037], wherein the open area of 0.5 to 10% would represent a first expansion before being further stretched.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for standard open areas for perforated reflective trim [McKinney], a retroreflective mesh [Miyamoto], OR a retroreflective trim comprising non-retroreflective regions comprising both the perforations and any non-retroreflective material areas.
Further regarding claim 4, Smith teaches a protective garment [0002], wherein a minimum breathability is required, even for protective garment requiring barrier properties [0112], wherein the term breathable is at least about 25 cfm/ft2, which is measured according to a test equivalent to the Frazier standard test ASTM D737 [0015], wherein Baron 2011 evidences that 550 ft3/min/ft2 is approximately equivalent to 279 cm3/s/cm2 (cm/s) as measured using the same standard as Baron 2005 [0026], which would give a minimum breathability requirement of at least approximately 12.7 cm3/s/cm2
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for a beneficial air permeability range for garment/garment adjacent structures (trims) for protective garments/coveralls.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Brennan, as applied to claim 1 above, further in view of Shiratani et al. (JP 2013-020169 A) (hereinafter “Shiratani”).
Regarding claim 10, Chandrasekaran/Brennan do not teach the reflective surface as comprising a carrier tape.
Shiratani teaches a retroreflective trim/tape for work or normal garments [0011-0013], which is perforated to allow for the permeability of the trim/underlying garment [0011, 0014, 0020], wherein the reflective surface (All Figs. [1a/1b]) is covered with a protective paper (All Figs. [3]), which is peeled off after the sheet is adhered to a (garment) fabric [0017-0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to adhere a cover tape (protective paper) to the reflective surface of the reflective material. One of ordinary skill in the art would have been motivated to use a covering layer to protect the reflective material before use.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, optionally in view of Brennan, as applied to claim 1 above, (further) in view of Chandrasekaran et al. (U.S. Pub. No. 2014/0349062 A1) (hereinafter “Chandrasekaran 2”).
Regarding claim 11, Chandrasekaran teaches many methods of adhesively bonding the reticulated reflective film to the (elastic) carrier, but does not teach an adhesive layer separable into a plurality of adhesive strands on the plurality of strands of reflective material.
Chandrasekaran 2 gives further details regarding laminates including thermoplastic films [0082], wherein a method of coating the thermoplastic backing (before stretching/separation) provides benefits in that the adhesive opens in the area of the expanded openings (forming a plurality of adhesive strands) [0083].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an adhesive layer as an adhesive layer separable into a plurality of strands disposed on the plurality of strands of reflective material. One of ordinary skill in the art would have been motivated to use the adhesive as a stress relieving layer during stretching.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Running et al. (U.S. Pub. No. 2015/0168614 A1) (hereinafter “Running”) in view of Brennan (AU 2011-203099 A1) (hereinafter “Brennan”) and Hughes et al. (U.S. Pub. No. 2006-0246802 A1) (hereinafter “Hughes”), wherein claims 2, 5, & 14 are evidenced by Feduzi et al. (U.S. Pub. No. 2003/0019009 A1) (hereinafter “Feduzi”), and wherein claim 4 is rejected even further in view of Smith et al. (U.S. Pub. No. 2009/0019616 A1) (hereinafter “Smith”), as evidenced by Baron et al. (U.S. Pub. No. 2014/0000004 A1) (hereinafter “Baron 2014”).
Regarding claims 1-16, Running teaches a retroreflective material for trimming garments such as protective garments/coveralls [0002, 00023] comprising a retroreflective surface material (All Figs. [18]), adhered at a non-reflective surface to a fibrous carrier (All Figs. [14]), such as a flame/fire-resistant and breathable/permeable fabric, via an adhesive layer (All Figs. [16]) [0024-0027], the retroreflective material comprising prismatic elements or microspheres applied via transfer film (carrier tape) [0030] comprising a plurality of perforations (All Figs. [22]) in one or more decorative patterns [0031, 0041] aligned through both the reflective layer and the adhesive layer for purposes of breathability/air-permeability [0028-0029, 0042], wherein non-retroreflective regions comprising the perforations and 
Further regarding claims 1-4, 11, and 13, Running does not teach a reticulated reflective material comprising a plurality of strands of reflective material (and corresponding strands of adhesive material) attached at bridging areas and separable to form a plurality of openings expandable to provide a variably expandable area, wherein the reticulated reflective article is expandable in at least one of a longitudinal direction and a width direction.
Brennan teaches a retroreflective trim/tape for use in work and athletic garments, which is perforated for permeability/breathability (pgs. 2-4), wherein the retroreflective material is bonded to a substrate, such as a flame/fire-resistant fabric and perforated (pg. 9, lines 1-24), or is perforated and then adhered to the fabric, or alternatively a resiliently stretchable fabric wherein the perforations allow for expansion (and contraction) of the article along with the resiliently stretchable substrate (pg. 17, lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a perforated retroreflective trim/tape that is adhered to an elastic substrate after perforation allowing for expansion in a width/longitudinal direction thanks to expandable openings. One of ordinary skill in the art at the time of invention would have been motivated to form a stretchable substrate that stretches and returns to its original state (pg. 17, lines 5-20).
Hughes teaches a reversible color change laminate used for a variety of uses including in protective workwear garments such as coveralls [0001, 0074], wherein a laminate comprises an extensible/elastic fibrous/fabric carrier that is breathable [0055] and an upper layer comprising a pattern of slits define a plurality of strands separable upon expansion to form a plurality of retractable openings, wherein due to the lower layer being a different color than the upper layer the laminate 
It would have been obvious to one of ordinary skill in the art at the time of invention to form the perforations through both the retroreflective surface layer (and the adhesive layer) as slits defining a plurality of strands of reflective material (and corresponding strands of adhesive material) attached at bridging areas and separable to form a plurality of expandable openings. One of ordinary skill in the art would have been motivated to provide an aesthetic slit pattern that additionally provides a visual indication as to how far the resiliently stretchable reflective trim is stretched.
Even further regarding claims 2-7, one of ordinary skill in the art could have provided the reticulated retroreflective trim/tape of Running/Brennan/Hughes comprising a first standard expanded width/open area (such as one comprising 0.5-10%, Running [0035]) allowing for visual color change indications of fit (or brightness level) upon further expansion (second width) of the pattern that would inherently decrease in brightness corresponding with its change in open area as evidenced by Feduzi as recited above, wherein the amount of recoverable stretch allowed is set forth in Hughes as recited above.
Lastly, regarding claim 4, Smith teaches a protective garment [0002], wherein a minimum breathability is required, even for protective garment requiring barrier properties [0112], wherein the term breathable is at least about 25 cfm/ft2, which is measured according to a test equivalent to the Frazier standard test ASTM D737 [0015], wherein Baron 2011 evidences that 550 ft3/min/ft2 is approximately equivalent to 279 cm3/s/cm2 (cm/s) as measured using the same standard as Baron 2005 [0026], which would give a minimum breathability requirement of at least approximately 12.7 cm3/s/cm2
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for a beneficial air permeability range for garment/garment adjacent structures (trims) for protective garments/coveralls.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Running in view of Brennan and Hughes, as applied to claim 1 above, further in view of Shiratani et al. (JP 2013-020169 A) (hereinafter “Shiratani”).
In the event that the adhesive transfer film is not seen as a carrier tape:
Regarding claim 10, Chandrasekaran/Brennan do not teach the reflective surface as comprising a carrier tape.
Shiratani teaches a retroreflective trim/tape for work or normal garments [0011-0013], which is perforated to allow for the permeability of the trim/underlying garment [0011, 0014, 0020], wherein the reflective surface (All Figs. [1a/1b]) is covered with a protective paper (All Figs. [3]), which is peeled off after the sheet is adhered to a (garment) fabric [0017-0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to adhere a cover tape (protective paper) to the reflective surface of the reflective material. One of ordinary skill in the art would have been motivated to use a covering layer to protect the reflective material before use.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 4th, 2022